 1   ADANTE POINTER, ESQ., SBN 236229
 2
     PATRICK BUELNA, ESQ., SBN 317043
     POINTER & BUELNA, LLP
 3   LAWYERS FOR THE PEOPLE
     Wells Fargo Center
 4
     1901 Harrison St., Suite 1140,
 5   Oakland, CA 94612
     Tel: 707-805-7805
 6   Email: APointer@LawyersFTP.com
     Email: PBuelna@LawyersFTP.com
 7

 8   Attorneys for Plaintiff

 9

10
                                      UNITED STATES DISTRICT COURT

11
                                      EASTERN DISTRICT OF CALIFORNIA

12   MARCO ORTIZ,                                CASE NO.: 2:20-cv-00217-JAM-CKD

13           Plaintiff,
                                                 STIPULATION AND ORDER TO EXTEND
14      v.                                       DISCOVERY DATES
15   COUNTY OF SAN JOAQUIN, et al.,
16           Defendants
17

18

19

20

21

22

23

24

25

26

27

28

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,         STIPULATION AND ORDER
      Oakland, CA 94612
      Tel: (510) 929 - 5400                           1
              IT IS HEREBY STIPULATED, and respectfully requested, by and between Plaintiff and
 1
     Defendants by and through their designated counsel, that:
 2
             WHEREAS, Plaintiff’s counsel will be in trial and needs additional time to disclose Plaintiff’s
 3
     expert witnesses and timely rebut Defendants’ expert witnesses if necessary.
 4
             WHEREAS, the parties met and conferred and agreed to extend discovery dates by
 5
     approximately seven (7) days without changing the dispositive motion deadline, hearing, or pretrial
 6   and trial date;
 7   WHEREAS, the current discovery schedule is set as:
 8
             Expert Witness Disclosures:                    June 14, 2021
 9
             Rebuttal Expert Witness Disclosures:           June 28, 2021
10

11

12
     WHEREAS, the parties propose the following discovery schedule:

13           Expert Witness Disclosures:                    June 21, 2021

14           Rebuttal Expert Witness Disclosures:           July 05, 2021
15

16

17

18

19

20
     IT IS SO AGREED.
21
     Dated: May 24, 2021
22

23                                                          /s/_Patrick M. Buelna____
                                                            PATRICK M. BUELNA
24
                                                            Attorney for Plaintiff
25

26   Dated: May 24, 2021

27                                                          _/s/ Mark E. Berry___________
                                                            MARK EMMETT BERRY
28
                                                            Attorney for Defendants
      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,          STIPULATION AND ORDER
      Oakland, CA 94612
      Tel: (510) 929 - 5400                             2
 1

 2
             IT IS SO ORDERED.
 3

 4

 5   Dated: May 24, 2021                      /s/ John A. Mendez
                                              THE HONORABLE JOHN A. MENDEZ
 6
                                              UNITED STATES DISTRICT COURT JUDGE
 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

      POINTER & BUELNA, LLP
      LAWYERS FOR THE PEOPLE
      1901 Harrison St., Ste. 1140,   STIPULATION AND ORDER
      Oakland, CA 94612
      Tel: (510) 929 - 5400                     3
